Title: To James Madison from Mackay & Campbell, 4 October 1821
From: Mackay & Campbell
To: Madison, James


                
                    Sir
                    Fredericksburg 4. October 1821.
                
                There is $400. of your $800. note due on tomorrow, which we will have to pay, having no note of yours to renew it. We enclose a note dated 12th. inst for $400. which please sign & return so that we may replace the money to be advanced tomorrow.
                
                There is some furniture here marked R. Cutts respecting which we have recd. no directions. Can you give us any? Yours Very Respectfully,
                
                    Mackay & Campbell
                
                
                    Wheat 100 a 104¢
                    Flour 5¼ a 5⅜$.
                
            